 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers,Local 37 (Delta Maintenance, Inc.) and Paul R.West. Case 15-CB-270125 September 1984DECISION AND ORDERBY CHAIRMAN DOSTON AND MEMBERSZIMMERMAN AND DENNISOn 14 June 1983 Administrative Law JudgeJames L Rose issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order,which is modified to reflect the amended remedy 2AMENDED REMEDYHaving found that the Respondent has violatedSection 8(b)(1)(A) and (2) of the Act, we shallorder that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act We have found that the Re-spondent discriminatorily prevented Delta Mainte-nance, Inc from hiring Paul R West on 18 Janu-ary 1983 in violation of Section 8(b)(2) of the ActWe shall therefore order the Respondent to notifyDelta Maintenance, Inc, in writing, with a copyfurnished to Paul R West, that it has no objectionto West's hiring or employment, and to requestDelta Maintenance, Inc to hire West for the em-ployment which he would have had were it not forthe Respondent's unlawful conduct, or for substan-tially equivalent employment Stage EmployeesIATSE Local 644 (King-Hang Productions), 259NLRB 1415 (1982) We shall also order that theRespondent make West whole for any loss of earn-ings or other rights and benefits suffered by him asa result of its causing Delta Maintenance, Inc notto hire him on 18 January 1983 Backpay shall becomputed in the manner set forth in F W Wool-worth Co, 90 NLRB 289 (1950), with interest as1 The Respondent has excepted to some of the Judge's credibility findings The Board's established policy is not to overrule an administrativelaw Judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings2 We will amend the remedy section of the Judge s decision to grantthe remedy customarily provided in cases of this natureprovided in Florida Steel Corp, 231 NLRB 651(1977) See generally Isis Plumbing Co, 139 NLRB716 (1962)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers &Helpers, Local 37, New Orleans, Louisiana, its offi-cers, agents, and representatives, shall take theaction set forth in the Order as modified1 Substitute the following for paragraph 1(b)"(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act"2 Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs"ka) Notify Delta Maintenance, Inc , in writing,with a copy furnished to Paul R West, that it hasno objection to West's hiring or employment, andrequest Delta Maintenance, Inc to hire West forthe employment which he would have had were itnot for the Respondent's unlawful conduct, or forsubstantially equivalent employment"3 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT cause or attempt to cause any em-ployer to fail to hire an applicant for employmentby unlawful application of our employee referralsystemWE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL notify Delta Maintenance, Inc , inwriting, with a copy furnished to Paul R West,that we have no objection to West's hiring, and re-quest Delta Maintenance, Inc to hire West for theemployment which he would have had were it notfor our unlawful conduct, or for substantiallyequivalent employmentWE WILL make whole Paul R West for any lossof wages he may have suffered as a result of our272 NLRB No 62 BOILERMAKERS LOCAL 37 (DELTA MAINTENANCE)327causing Delta Maintenance not to hire him on 18January 1983, with interestINTERNATIONAL BROTHERHOOD OFBOILERMAKERS, IRON SHIPBUILDERS,BLACKSMITHS, FORGERS & HELPERS,LOCAL 37DECISIONSTATEMENT OF THE CASEJAMES L ROSE, Administrative Law Judge Thismatter was tried before me at New Orleans, Louisiana,on April 25, 1983, on the General Counsel's complaintwhich alleged that on January 18, 1983, the Respondent'sagents caused and/or attempted to cause Delta Mainte-nance, Inc , to refuse employment to Paul R West inviolation of Section 8(b)(1)(A) and (2) of the NationalLabor Relations ActThe Respondent generally denied it has engaged inany unfair labor practices and affirmatively contends thatthe actions of its agents concerning West's employmentwith Delta Maintenance, Inc , were pursuant to a validand nondiscriminatorily applied referral systemOn the record as a whole, including my observation ofthe witnesses, and arguments of counsel (briefs havingbeen waived) I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI JURISDICTIONDelta Maintenance, Inc (Delta) is a Louisiana corpo-ration doing business in Norco, Louisiana, where it pro-vides maintenance services to Shell Oil Refinery In thecourse and conduct of its business, Delta annually re-ceives gross revenues in excess of $1 million and has re-ceived directly from points outside the State of Louisianagoods and materials valued in excess of $50,000 It is ad-mitted, and I find, that Delta is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the ActII THE LABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers & Helpers, Local 37 (theRespondent or Local 37) is admitted to be and I find it isa labor organization within the meaning of Section 2(5)of the ActAlso involved are the International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgersand Helpers, AFL-CIO (the International), its NationalTransient Division (N T D), and its Locals 582 of BatonRouge, Louisiana, and 802 of Chester, Pennsylvania TheInternational and N T D are headquartered in KansasCity, KansasIII THE ALLEGED UNFAIR LABOR PRACTICEA The FactsThis case involves the Respondent's application of areferral system which its counsel correctly identified as"perhaps the most elaborate system in the construc-tion industry" The following explanation of the system Ifind from reconciling the testimony of the Respondent'switnesses with the two collective-bargaining agreementsinvolved and the International's constitutionWork involving the erection, dismantling, and repairof towers, storage tanks, and similar vessels has beenviewed in the industry as difficult and unique Indeed,this type of work traditionally has been performed bymembers of the boilermakers trade who move from jobto job throughout the United States and beyond, work-ing for contractors who also travel Given the itinerantnature of this work, the International created what is, ineffect, a national, in scope, local lodge now styled theNational Transient Division The N T D negotiates col-lective-bargaining agreements with certain employerswho are engaged in this particular type of work Delta isone such employerUnder the N T D contract an employer is permitted,without referral from either the N T D or any locallodge, to hire "national transient boilermakers" Howev-er, the employer must also hire a certain number of localboilermakers for each transient boilermaker employeddepending, according to the provisions of the contract,on the specific type of work involved The work in-volved in this case required a 2-to-1 ratio in favor oflocal employees after the employer had initially hired thefirst two Thus Delta was allowed to hire directly andwithout referral two employees, with the next two em-ployees being "local boilermakers," then one direct hire,followed by two locals and so on The local employeeshired under the N T D contract are to be referred fromthe local's out-of-work list and its particular referral pro-cedureIn this case, the applicable referral procedure for localboilermakers is set forth in the contract between theInternational and the South Central Employers (to whichLocal 37 is a party) The referral procedure is the indus-trywide "National Joint Rules and Standards GoverningOperation of Exclusive Referral Plans" In brief, thesystem under which Local 37 provides employees is anexclusive hiring hall through which employees are re-ferred on the basis of seniority on the out-of-work listThus to man its Norco job, Delta was entitled to hiredirectly a certain percentage of employees but the rest ofthem had to come through Local 37's hiring hallWhile there is some indication in the record that to behired directly a potential employee must belong to theNational Transient Division, there is nothing in theN T D contract so specifying In fact, it appears, and Ifind, that a signatory employer to the N T D contractmay hire whomever he wishes as a national transient boi-lermaker whether that individual is a member of theN T D, some other local lodge of the International, amember of another union, or not a union member at allNational transient boilermakers are defined in theN T D contract as those "by trade who customarilywork in different parts of the country" And "local boil-ermakers" are those "by trade who customarily work inthe local area" I note that "national transient boilermak-ers" are not defined as members of the N T D In fact 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe N.T.D. contract contemplates a local member leav-ing his home area to follow N.T.D. work: Article 4.E."Members of a Local Lodge who leave the jurisdictionof their lodge to follow work covered by the provisionsof this agreement." To be hired directly as an N.T.D.employee does not require membership in the N.T.D.,even if such a provision were lawful.Thus a traveling boilermaker who desires to work foran N.T.D. employer has two options. He can either seekemployment directly or he can go to the local lodgehaving geographical jurisdiction and get on its out-of-work list for referral to the job. Several factors governthe individual's decision: the potential number to be em-ployed, the ratio of transient to local lodge employeesapplicable to that particular job, and the number of em-ployees on the local's out-of-work list.It should be noted that an employee hired directly isentitled to subsistence whereas one referred by the localis not. Nevertheless, one might conclude it to be advan-tageous to go through the local rather than attempt toseek employment directly because of the greater likeli-hood of obtaining work.In any event, as far as the collective-bargaining agree-ments are concerned, it appears these options are open toany prospective employee whether a member of theN.T.D., a local from another area or craft, or not aunion member. Whether a local member could declarehimself a transient and seek work as an N.T.D. employeeon a job located in the geographical area of his homelocal is questionable. However, article 3.C. states: "Selec-tion of applicants for referral by the Union or initial em-ployment by the Contractor shall be on a nondiscrimina-tory basis and shall not be based on, or in any way af-fected by, union membership." In any event, such is notinvolved here for West in fact was a transient with atravel card from Local 802.Paul R. West has been a member of the Internationalsince January 1972. First he belonged to the NationalTransient Division (then styled National TransientMember). Then, having moved to Pennsylvania wherehe worked, apparently, on a non-N.T.D. job, he becamea member of Local 802. The International constitutionprovides for transfer of membership from one local toanother where an individual is working within the juris-diction of the other local and files an application. Ac-cording to the constitution, transfer must be grantedafter one has worked 8000 hours within the jurisdictionof the second local and where the member can demon-strate that his permanent residence is within the local'sgeographical jurisdiction. Further, one who has his trav-eling card on deposit 90 days "may be required to trans-fer his membership into such lodge." Though the basis isunclear, West's membership was transferred from theN.T.D. to Local 802 in 1975. Then West was self-em-ployed from June 1975 until October 1978 and since 1978has worked for various N.T D. contractors in Louisiana,Texas, and Florida. At the time material to this matter,West was living in St. Francisville, Louisiana, within thegeographical jurisdiction of Local 582.From September 29 until October 1982, West was em-ployed by Delta as a boilermaker-welder. Then he waslaid off for lack of work. He had been hired directly byDuke Odom, the president of Delta. West was hiredagain in December by Odom, but he only worked 6hours inasmuch as he "busted out the (welding) test" hehad to take.On January 18, 1983, he was again sent to the Norcojob by Odom. When West arrived, the Local 37 unionsteward, Shelton Anthony, asked him to show his mem-bership dues receipt West tendered his dues receipt fromLocal 802. Anthony then stated that West could notwork because he was not an N.T.D. member, that hecould not be referred directly by Odom but had to comethrough the Local 37 hiring hall.Ray Morgan, the job superintendent for Delta, testifiedabout this event. He said that in January several newpeople came on the job•some sent by Odom and somewho had been ordered from Local 37. As Morgan wasprocessing the new employees and assigning them, An-thony told him that West did not have "the proper clear-ance to go to work that day." Anthony said somethingto the effect that West did not have N.T.D. papers.After discussing this with Odom, it was decided not tohire West. That day Morgan in fact hired five or sixN.T.D. members sent by Odom.The testimony of Morgan and West concerning An-thony's involvement in keeping West from working isundenied, Anthony having not been called as a witness.However, the Respondent did call Albert Catyb, thebusiness manager, secretary-treasurer of Local 37 and AlWendelken, national transient international representa-tive, both of whom were on the Norco job the day Westwas denied employment. Wendelken had come fromKansas City specifically to attempt to resolve an appar-ent dispute Local 37 had with Delta concerning the ratioof N.T.D. employees to Local 37 referees. When Catyband Wendelken arrived at the job, West approachedthem and asked why he could not go to work. Catyb tes-tified he told West:My understanding is that you have a book out of802. I said: Now if you want to go to work, youcome to Local 37 and you sign the book. Yourname comes up, you'll go to work. I said: You'renot a member of the National Transient DivisionWendelken substantially corroborated the testimony ofCatyb with regard to the conversation with West. AndWendelken went on to testify that he and Catyb thenmet with Morgan in order to straighten out the ratioproblem and it was determined this would be resolvedby Delta hiring more local men. Such resolution was ap-parently consistent with the N.T.D. contract whichstates, in pertinent part (art. 2.E.): "Men employed on ajob as provided herein shall not be replaced for the pur-pose of establishing the applicable ratios set forthabove."The parties therefore are in general agreement con-cerning the material facts: West, a member of Local 802but living in Louisiana in the jurisdiction of Local 582(where he was on the out-of-work list), had been re-ferred directly to a job by the president of Delta. Agentsof Local 37 kept him from going to work on groundsthat as a member of Local 802, he could be hired only BOILERMAKERS LOCAL 37 (DELTA MAINTENANCE)329through the Local 37 hiring hall and not directly ThatWest was on the Local 582 list was not a factor but, ap-parently, would have kept West from signing the Local37 list because one can be on only one referral list at atimeB Analysis and Concluding FindingsIn Teamsters Local 357 v NLRB, 365 U S 667 (1961),the Supreme Court held that an agreement whereby theunion is the exclusive source of employees, though po-tentially susceptible to discriminatory abuse, is permissi-ble However, to be lawful, where a union operates anexclusive hiring hall, it must use "objective criteria orstandards for the referral of employees" Laborers Local394, 247 NLRB 97 (1980) Thus where a union does nothave objective criteria or does not follow the criteria ithas, then the failure to refer an employee, or securingthe discharge of an employee who has not gone throughthe referral system, is violative of Section 8(b)(1)(A) and(2) of the ActHowever where in fact the Union does apply objectivecriteria it is not unlawful for it to seek the discharge ofan employee who has obtained his job directly ratherthan going through the exclusive hiring hall LaborersLocal 596 (Hood Mason Contractors), 216 NLRB 778(1975)In a recent review of this subject, the Board saidThe Board will presume that a union acts illegallyany time it prevents an employee from being hiredor causes an employee to be discharged because bysuch conduct the union demonstrates its power toaffect the employee's livelihood in so dramatic away as to encourage union membership among theemployees However, this presumption may be re-butted "where the facts show that the union actionwas necessary to the effective performance of itsfunction of representing its constituency" Thus, aunion operating a hiring hall may lawfully refuse torefer an individual for hire for a period of time forquitting a previous job, for excessive absenteeism,or where the employee was also an employer Insuch circumstances, it is assumed that unions are notacting to encourage union membership, but for thelegitimate purpose of promoting the efficiency andintegrity of their hiring hall operations [Boilermak-ers Local 40 (Envirotech Corp ), 266 NLRB 432(1983) ]Thus the first question is whether the system heremeets the test of legitimacy, and second whether applica-tion of the system resulting in West having been deniedemployment was lawful I conclude that the hiring hallprocedure is permissible under Board law However Ifurther conclude that representatives of the Respondenterred in causing Delta not to hire West on January 18,1983The referral system in the N T D contract appears ra-tional It attempts to accommodate the needs of employ-ers in obtaining qualified men for jobs in a particular sub-specialty of boilermaker work with the desire of locallodges to spread available work for the benefit of allseeking work in the craftThus the employer may hire directly a certain percent-age of employees but the rest must come from the local,which will then provide employees pursuant to operationof a nondiscriminatory exclusive hiring hallFrom the testimony of Morgan and West, it is obviousthat Anthony concluded that West could not be hired di-rectly by Delta since he was not a member of NTD, adetermination which was confirmed by Catyb whenWest approached him and Wendelken Without passingon whether the system as envisioned by Anthony andCatyb would be legitimate (which I doubt because suchwould favor opportunity for employment based on mem-bership in a particular local) I conclude that they were inerror There is nothing in the N T D or South CentralEmployers contract prohibiting direct employment of anon-N T D member In fact, as noted above, such iscontemplated in the N T D contract It is expected thatlocal members will sometimes follow work covered bythe N T D contractWhile a local lodge member, such as West, on obtain-ing employment as an N T D employee (as opposed to alocal employee working for an N T D employer) wouldbe required to deposit his travel card with the N T Dunit, nothing prohibits such employee from obtainingdirect employment from the N T D contractor as a tran-sient employee Nor is it required that the travel card bedeposited before obtaining employment West's travelcard was deposited with the N T D on February 14,1983 Of course, for West, or any other individual so sit-uated, to obtain employment directly would require theemployer to hire him That, in turn, would require somekind of demonstration, presumably, that the applicantcould do the work required with sufficient competencyto justify the contractor hiring himIn any event, so far as I can determine from any of theapplicable documents, direct employment is not limitedjust to those who are current N T D members, thosewho do not belong to the International at the time ofemployment, or those who have a travel card on depositwith the N T D unitThere is nothing in either contract to prevent a locallodge member from seeking and obtaining direct employ-ment from an N T D contractor Yet this is the basis onwhich the Respondent's agent advised Delta that Westshould not be hiredThere is indication in the record that in fact Delta hadhired more transient employees than it was entitledunder the ratio provisions of the contract Since the ratioclause appears to be a rational accommodation betweenthe interests of employers and employees I believe it islegitimate Therefore had the Respondent sought to en-force the ratio clause it would not be in violation of theAct However, I do not believe that this was the basis ofAnthony's action First, at the very time that Anthonytold Morgan that West could not be hired because hisN T D papers were not in order, Delta directly hiredabout six others Thus it does not appear that Anthonywas aware of any ratio problem or if he was this was notthe reason he sought to have West denied employment 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond, as noted above, where the ratio is out of bal-ance, employees will not be replaced to correct it Evenhad Anthony been seeking to enforce the ratio provisionsof the contract the solution would not have been to denyWest employment but rather to have had Delta hire ad-ditional Local 37 employees, which in fact, according tothe testimony of Wendelken, was promisedAccordingly, I conclude that Local 37 does have alawful referral system for employees of N T D contrac-tors but that in the case of West it misapplied its systemthe effect of which was to cost him employment whichhe had obtained directly from Delta I therefore con-clude that by such acts the Respondent violated Section8(b)(1)(A) and (2) of the Act and I will recommend anappropriate remedyThe Respondent affirmatively contends that the com-plaint should be dismissed because Delta was not joined"as an indispensible party" and West did not exhaust his"administrative and/or internal union remediesNeither contention is a bar to issuance of a remedialorder in this matter Identification of the employer is nota requisite to finding an 8(b)(2) violation See Longshore-men Union ILWU Local 12 (Donald D Wilson), 155NLRB 1042, 1050 (1965) Thus the employer is not anindispensible party A union member who has been dis-criminated against by the union is not required to firstseek vindication through internal procedures E g, Car-penters Local 2605 (DeRose Industries), 256 NLRB 584(1981)IV THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe unfair labor practice found above, occurring inconnection with the business of Delta, has a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof within the meaning of Section 2(6)and (7) of the ActV THE REMEDYHaving found that the Respondent has engaged in anunfair labor practice, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act I recommend that the Respondent make wholePaul R West for any loss of earnings or other rights andbenefits he may have suffered by reason of its causingDelta not to hire him on January 18, 1983 Backpay shallbe computed in the manner set forth in F W WoolworthCo, 90 NLRB 289 (1950), with interest as provided inFlorida Steel Corp, 231 NLRB 651 (1977) 1' See generally Isis Plumbing Go, 139 NLRB 716 (1962)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers andHelpers, Local 37, its officers, agents, and representa-tives, shall1 Cease and desist from(a)Causing or attempting to cause an employer to dis-criminate against an employee by unlawful aplication ofits hiring hall system(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act 32 Take the following affirmative action deemed neces-sary to effectuate the policies of the Act(a)Make whole Paul R West for any loss of wages orother rights and benefits he may have suffered as a resultof the Respondent causing Delta Maintenance, Inc notto employ him on January 18, 1983, in accordance withthe formula set forth above in the remedy section(b)Post at its business office and hiring halls copies ofthe attached notice marked "Appendix " Copies of thenotice, on forms provided by the Regional Director forRegion 15, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(c)Sign and mail to the Regional Director for Region15 sufficient copies of said notice on forms provided byhim for posting at the premises of Delta, Inc , if thelatter be willing(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes3 Although the unfair labor practice found did affect the employmentof an individual, I do not believe, on the record before me, that it wasmore than a simple error concerning the terms of a complicated hinnghall system and it does not, in my judgment, show a proclivity to violatethe Act Accordingly, the narrow injunctive remedy is appropnate SeeHickmott Foods, 242 NLRB 1357 (1979)4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board"